Order entered July 13, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00562-CV

                         CITY OF RICHARDSON, TEXAS, Appellant

                                                    V.

                                 DEBORAH SLAVER, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-10490

                                              ORDER
       Before the Court is appellant’s July 11, 2018 motion for an extension of time to file a

brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellant on

July 11, 2018 filed as of the date of this order.


                                                         /s/   ADA BROWN
                                                               JUSTICE